Johnson, J.
The authorities all agree, that the marriage of a feme sole plaintiff, pendente lite, may be pleaded in abatement, provided it be pleaded puis darrein continuance. Bae. Abr. Abatement. G. This is a matter of substance, and not of form merely ; and the defendant having brought himself within the rule, it was a right, the exercise of which the Circuit Court bad *370no discretion to withhold from him. The Court erred, there- , , , ... fore, m rejecting the plea, and on that ground a new trial is granted to the defendant, with leave to file the plea mine pro tunc.
Nott, J. and Colcock, J. concurred.
Motion granted.